DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 10, 12, 17, 18, 19, 20, 21, 22, 23, 24, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, 10, 11, 12, 13, 14, 15, 16, 17 of U.S. Patent Application No.: 16/630043. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of this application overlaps Claim 1 of ‘043.
Claim 10 of this application overlaps Claim 9 of ‘043.
Claim 12 of this application overlaps Claim 5 of ‘043.
Claim 17 of this application overlaps claim 10 of ‘043.
Claim 18 of this application overlaps claim 11 of ‘043.
Claim 19 of this application overlaps claim 12 of ‘043.
Claim 20 of this application overlaps claim 13 of ‘043.

Claim 22 of this application overlaps claim 15 of ‘043.
Claim 23 of this application overlaps claim 16 of ‘043.
Claim 24 of this application overlaps claim 17 of ‘043.
Claim 25 of this application overlaps claim 2 of ‘043.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 9, 15, 17, 18, 19, 20, 23, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US Pub.: 2012/0328499).
As to Claims 1, 9 and 23, Ando describes an SCR catalyst for use in NOx reduction 55, 56, 57, 58).  The SCR can include zeolites, especially beta and CHA sieves (para. 77).  The beta-sieve may be combined with another zeolite, such as a CHA sieve (para. 82).  Iron may be added to the zeolites by ion-exchange (para. 81, 80).  
	Since both Beta and CHA are types of zeolites, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the iron-exchange would be applied to both sieves.

	As to Claims 2, 3 and 4, Ando teaches that the catalyst is operated 300, 400 and 500 degrees C (Fig. 5, Fig. 6 and Fig. 7).

	As to Claim 5, Ando teaches that the urea reducing agent is sprayed upstream of the SCR catalyst (see Fig. 2).

	As to Claims 17 and 18, Ando teaches that the Si/Al ratio is from 5 to 500 (para. 78).

	As to Claims 15, 19 and 20, Ando teaches that the iron is in the catalyst is from 0.5 to 5 wt % (para. 87).

	As to Claim 24, Ando teaches that the Fe precursor can be ferric nitrate (para. 91).

	As to Claim 25, Ando teaches that the zeolite can include Al (para. 78).

	Claims 1, 9, 15, 19, 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer (US Pub.: 2013/0004391).
	As to Claims 1, 9 and 23, Pfeifer describes an SCR catalyst deposited on a diesel particulate filter (para. 21).  The SCR catalyst can include iron exchange zeolite compounds selected from the group: beta-zeolite, CHA and mixtures thereof (para. 22).  Pfeifer explains that these SCR catalysts are used to reduce NOx in exhaust gases in the presence of ammonia or other reducing agent (para. 3, 28).
 	 Since the beta and CHA sieves can be combined and exchanged with iron, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the iron-exchange can be exchanged with both the CHA and the Beta-type sieves because the reference explains that the iron-exchanged zeolite can include both beta and CHA sieves.

As to Claims 15, 19 and 20, Pfeifer teaches that the iron includes about 3wt% (para. 72, 74).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando as applied to claim 5 above, and further in view of Uetani (US Pub.: 2016/0199822).
Uetani teaches an SCR catalyst (abstract) that can include zeolites (para. 39, 40) with the framework zeolite beta or other frameworks (para. 41).  The zeolite may be promoted by ion-exchange with a metal, such as Fe (para. 41).  The catalyst is reacted with NOx in the exhaust gas (abstract).  NOx in the exhaust is removed using this SCR catalyst with use of a reductant (para. 5).  The reductant used can include an ammonia precursor, such as ammonium carbonate (para. 40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an ammonia precursor, such as ammonium carbonate, as taught by Uetani for use with the reducing agents of Ando because these are known reducing agent for use with SCR catalyst. 

Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando or Pfeifer as applied to claim 1 above, and further in view of Cavataio (US Pub.: 2011/0200505).
Cavataio describes use of an SCR used to reduce NOx (para. 5) from an engine (para. 4).  The SCR can include a zeolite, such as CHA, Beta zeolite (para. 55) modified with a metal that is exchanged therein (para. 55).  Cavataio explains that the feed gas composition when reacting the gas with the SCR contains 5% water (Table 2, table 3, table 4).  
	Since Cavataio describes other components in the exhaust in terms of volume (para. 43), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the exhaust components in the feed gas in Tables 2, 3 and 4 are in terms of volume.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that that the contact of the exhaust with the catalyst includes water in an amount of 5%, as taught by Cavataio for use with the exhaust of Ando or Pfeifer because exhaust gas compositions from engines are known to include water in this amount. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando or Pfeifer as applied to claim 9 above, alternatively, under 35 U.S.C. 103 as obvious over Ando or Pfeifer and further in view of Maurer (US Pub.: 2013/0129611).
	This is a product-by-process-type claims. Therefore, although Ando and Pfeifer do not explicitly teach that the CHA-sieve is made with a template as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
	Therefore, absent evidence of criticality regarding the presently claimed process and given that the references meet the requirements of the claimed product, the references clearly meets the requirements of the present claim.
Nonetheless, this feature is known.
Maurer describes a CHA-based SCR catalyst (para. 0147, 5) that is made without organotemplate (abstract) and modified with iron (para. 86, 0134). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a Beta-type sieve that is made without organotemplates, as taught by Maurer for use with the Beta-sieve of Ando or Pfeifer because Beta-type frameworks modified with iron are known to be reasonably effective for use as SCR catalysts.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando or Pfeifer as applied to claim 9 above, and in view of Chen (US Pub.: 2017/0113210) and evidenced by Arnold (US Pub.: 2012/0097033).
Chen explains that SSZ-13, which is a CHA-type sieve (para. 3) has extremely good NOx removal when used as an SCR and when modified with a transition metal, such as Cu or Fe (para. 88).
Arnold explains that SSZ-13 sieves have a pore size of 3.8 Angstroms (para. 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a SSZ-13-type sieve as the CHA for use as the SCR, as taught by Chen for use with Ando or Pfeifer because these types of sieves are known to be effective CHA-type sieves when applied in SCR catalysts. 

Claims 13, 14, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando or Pfeifer as applied to claim 9 above, and further in view of Mertens (US Pub.: 2005/0197520).
Mertens explains that typically, CHA-type frameworks are made up of crystalline material with an average crystal size of 0.5 to 4 microns (para. 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a CHA-type sieve with an average crystal size of 0.5 to 4 microns, as taught by Mertens for use with the CHA of Ando or Pfeifer because Mertens explains that CHA typically have these average crystal sizes. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando or Pfeifer as applied to claim 9 above, and further in view of Lambert (US Pub.: 2015/0290632).
Lambert describes using a CHA type zeolite modified with iron for use as an SCR (abstract).  The CHA has a Si/Al that ranges from 9-12 (para. 31).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a zeolite with a Si/Al ratio of 9-12, as taught by Lambert for use with Ando or Pfeifer because this ratio of Si/Al is known to be effective for use in an SCR catalyst. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando or Pfeifer as applied to claim 9 above, alternatively, under 35 U.S.C. 103 as obvious over Ando or Pfeifer and further in view of Feyen (WO 2015/101930).
	This is a product-by-process-type claims. Therefore, although Ando and Pfeifer do not explicitly teach that the beta-sieve is made with a template as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
	Therefore, absent evidence of criticality regarding the presently claimed process and given that the references meet the requirements of the claimed product, the references clearly meets the requirements of the present claim.
Nonetheless, this feature is known.
For instance, Feyen describes a beta-zeolite type sieve made from an organotemplate-free synthesis and used for SCR processes (title).  The sieve is modified by ion-exchange with a metal, such as Fe (abstract).  The resultant catalyst may be used for NOx reduction in an SCR catalyst (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a beta-sieve made without an organotemplate, as taught by Feyen for use with the compound of Ando or Pfeifer because beta-sieves made in this way are known to be equally effective for use in SCR catalysts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

October 21, 2021